             Case 1:20-cr-00152-LJL Document 36 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

                              Plaintiff,

       -v-
                                                         CRIMINAL ACTION NO.: 20 CRIM. 152 (LJL)

                                                                           ORDER
GLEN MYERS,

                              Defendant.




SARAH L. CAVE, United States Magistrate Judge.


      On September 28, 2020, the Court conducted a bail review hearing in this matter.
Defendant’s conditions of pretrial release are hereby modified as follows:

       (1) Defendant will remain on home detention with electronic monitoring, but will be
       subject to a curfew, to be determined in consultation with his Pre-trial Services officer in
       the District of New Jersey (“PTS-DNJ”), to permit him to work for his uncle’s business
       and to visit his mother’s home in NYC as set forth below.

       (2) Each day that Defendant leaves his home to work for his uncle’s business, he must
       provide PTS-DNJ with his cell phone number, his uncle's cell phone number, and the
       location where he will be working that day.

       (3) Defendant shall be allowed to visit his mother in NYC one weekend day (Saturday or
       Sunday) each week, determined in consultation with PTS-DNJ. Defendant must return
       to his home by his curfew time.

       (4) The Court will conduct a further bail review hearing to assess Defendant's
       compliance on Wednesday October 28, 2020 at 2:30 pm. The parties are directed to
       call the Court’s conference line, 1-866-390-1828, Passcode 3809799, at that time.
         Case 1:20-cr-00152-LJL Document 36 Filed 09/29/20 Page 2 of 2




Dated:      New York, New York
            September 29, 2020

                                          SO ORDERED



                                          _________________________
                                          SARAH L. CAVE
                                          United States Magistrate Judge




                                      2
